DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                            GUY MORTIMER,
                               Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                               No. 4D14-496

                            [August 20, 2014]


                      ON MOTION FOR REHEARING

   Petition for writ of habeas corpus to the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Jr., Judge; L.T. Case No.
2007CF12912CF10C.

  Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant
Public Defender, West Palm Beach, for petitioner.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark Hamel,
Assistant Attorney General, West Palm Beach, for respondent.

PER CURIAM.

   In light of the Supreme Court’s adoption of section 90.804(2)(f), Florida
Statutes (2012) “to the extent that the provision is procedural,” In re
Amendments to the Florida Evidence Code, 39 Fla. L. Weekly S501 (Fla.
July 10, 2014), we grant the State’s motion for rehearing.

   The petition for writ of habeas corpus is denied.

STEVENSON, GROSS and LEVINE, JJ., concur.